Exhibit 10.35

Summary of 2004 Compensation

Director Compensation

          In 2004, Gold Banc Corporation, Inc. (the "Company") paid non-employee
directors (a) annual retainers of $18,000, (b) $1,500 per board meeting attended
and $750 per telephonic board meeting, and (c) $1,250 per committee meeting
attended and $500 per telephonic committee meeting. In addition, each committee
chairman also received an annual retainer of $5,000. Each member of the
Company's Audit Committee received an annual retainer of $6,000, and the
designated financial expert of the Audit Committee received an additional annual
retainer of $12,500. The non-executive chairman of the board also received an
annual retainer of $25,000.

          In 2004, the Company granted non-employee directors options to
purchase 5,000 shares of the Company's common stock at an exercise price of
$14.40 per share (market price at the time of grant). Options granted to
non-employee directors vest and become fully exercisable on the first
anniversary of the grant date. In addition, the Company reimburses directors for
expenses incurred in connection with attendance at meetings of the Board of
Directors and committees thereof. Employees of the Company that serve as
directors receive no additional compensation.

Named Executive Officers

          The Compensation Committee of the Company's Board of Directors meets
periodically during the course of the year to consider compensation programs for
executive officers and senior managers of the Company.

          The Company's compensation programs are designed to provide fair and
reasonable compensation to all employees, including its executive officers and
senior managers. The Committee's specific objectives are to: (i) provide annual
compensation that takes into account the Company's performance relative to its
financial goals and objectives; (ii) align the financial interests of the
executive officers with those of stockholders by providing significant
equity-based long-term incentives; and (iii) offer a total compensation program
for executive officers based on the level of responsibility of the executive's
position and necessary skills and experience relative to other senior management
positions and comparative compensation of similarly positioned executives and
senior managers of peer financial institutions.

Base Compensation

The following are base salaries for the Company's Chief Executive Officer and
its other four most highly compensated officers (the "Named Executive Officers")
identified in the Company's Proxy Statement for the 2005 Annual Stockholders
Meeting.

--------------------------------------------------------------------------------



Exhibit 10.35

Executive Officer Position 2004 Base Salary Malcolm M. Aslin Director and Chief
Executive Officer $475,000(1)       Rick Tremblay Executive Vice President,
Chief     Financial Officer and Corporate $250,000   Secretary         Jerry
Neff Chief Personal Banking and Wealth $199,167   Management Officer         Ted
Lister Senior Vice President – Human $140,000   Resources         Phil Zemel
Senior Vice President and Director of $155,000   Credit Policy and
Administration  

(1) Pursuant to his employment agreement with the Company, Mr. Aslin is entitled
to receive $425,000 as base compensation. His base compensation may be modified
from time to time by the Board of Directors of Company, but will not be less
than $425,000. Mr. Aslin is also entitled to participate in the Company's
executive performance incentive program. A copy of Mr. Aslin's employment
agreement was filed as Exhibit 10.1 to the Company's Annual Report on Form 10-K
filed with the SEC on March 31, 2003.

Annual Bonus

Each of the Named Executive Officers are eligible to receive an annual cash
bonus as determined by the Company's Board of Directors. The following are the
annual bonuses awarded to such officers for 2004.

Executive Officer Position 2004 Bonus Malcolm M. Aslin Director and Chief
Executive Officer $   25,000       Rick Tremblay Executive Vice President, Chief
    Financial Officer and Corporate $   25,000   Secretary         Jerry Neff
Chief Personal Banking and Wealth $   50,000   Management Officer         Ted
Lister Senior Vice President – Human $   20,000   Resources         Phil Zemel
Senior Vice President and Director of $   20,000   Credit Policy and
Administration  

          Each of the Named Executive Officers are also eligible to receive
certain long-term incentive awards under the Company's 1996 Equity Compensation
Plan. The stock-based awards (historically, grants of stock options) are
generally granted to executive officers on an annual basis by the Committee as a
means of providing long-term incentives to employees. In consultation with its
compensation consultant, the Compensation Committee in 2003 began

--------------------------------------------------------------------------------



Exhibit 10.35

granting awards of restricted stock and restricted stock units in lieu of stock
options. These grants benefit the recipients by enabling the recipients to
receive the appreciation in the value of the Company's common stock, thus
providing additional long-term incentives. In addition, the vesting of awards
made to the Company's Chief Executive Officer and Chief Financial Officer are
tied to the price of the Company's common stock, thereby aligning the interests
of these officers with the Company's stockholders. Restricted stock units also
provide an equity-based compensation that may not result in dilution of the
Company's stockholders as such awards may be paid out in cash upon vesting. No
awards of restricted stock or restricted stock units were granted in 2004.

Benefit Plans and Other Arrangements

Each of the named executives are eligible to participate in the Company's
broad-based benefit programs generally available to its salaried employees,
including the following:

  • Employee Stock Ownership Plan;         • 401(k) plan;         • health,
disability and life insurance programs.

The Company pays the premiums on (a) $600,000 term life insurance policies for
Messrs. Neff, Lister and Zemel, and (b) $1,000,000 term life insurance policies
for Messrs. Aslin and Tremblay.

The Company currently leases an automobile for both Mr. Tremblay and Mr. Neff.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------